The village of Barrington filed a petition in the county court of Cook county for the levying of a special assessment to pay for the construction of a combined system of storm-water and sanitary sewers. An assessment roll was filed, to which objections were filed by Ralph L. Peck, as to which the abstract shows the following:
"Objections filed for George A. Lageschulte, D.C. Schroeder and A.T. McIntosh  Co., by Ralph L. Peck.
"Specific objections filed by Ralph L. Peck, thirty-nine in number. * * *
"Order setting aside default and adding as objectors, filed by Ralph L. Peck, Albert E. Sturtz and E.C. Thies. * * *
"Order of February 3, 1926, overruling objections presented by Ralph L. Peck.
"Order dated February 18, 1926, denying rehearing of legal objections and waiving further controversy and granting an appeal. Bond and appeal of exceptions to be filed by March 19, 1926. * * *
"Order of March 5, 1926. Upon motion of Ralph L. Peck to vacate the judgment of confirmation, ordered that motion be entered and further hearing continued until March 17, 1926.
"Order dated March 17, 1926. Upon petition by Ralph L. Peck motion to vacate overruled and denied. Appeal prayed, bond and bill of exceptions to be filed by April 8, 1926.
"Order March 19, 1926, order that all appeals allowed be joint or several and extending time to file bills of exceptions to April 14, 1926, and approving bonds of George A. Lageschulte, D.C. Schroeder and E.C. Thies."
This is all that the abstract shows in regard to the objections or the orders of the court. It shows no judgment of confirmation, and so far as we are advised the transcript of the record shows no such judgment. The appellants' *Page 345 
brief contains no statement of the case further than that the appeal is from a final judgment of confirmation entered March 17, 1926, in a special assessment proceeding; that the objectors represent a large number of parcels of property, their assessment totaling approximately $35,000; that the legal objections generally challenge the legality and validity of the ordinance and the proceedings, and the appeal is taken on the overruling of the legal objections. There is no statement of what those objections were or why the legality and validity of the ordinance and the proceedings are questioned. After stating under the head, "Brief and authorities," certain propositions and citing certain decisions, the appellants continue with an argument of several propositions, in the course of which various statements of fact and law are made. The application of these statements to the case is not made to appear, for not a single reference is made to any part of the abstract, and no one of the thirty-nine objections said to have been specified is stated in the brief or abstract or its place in the record indicated. We might infer from things said in the course of the argument that objections were made which raised the question of the establishment of grades, the location of catch-basins, the establishment of a village datum, the necessity of the acquisition of private property for the construction of the improvement, the provision for an outlet, and other questions; but no such objections appear in the abstract and the brief does not point out where they may be found in the record, whether the objections filed did, in fact, raise these questions, or where the evidence bearing on them is to be found, either in the abstract or the record.
Rule 14 of this court requires the party prosecuting an appeal or writ of error to furnish a complete abstract of the record, sufficient to present fully every error relied upon, preceded by a complete index, alphabetically arranged, indicating the nature of each exhibit and the page where it may be found, giving the names of the witnesses and the *Page 346 
pages of their direct, cross and re-direct examination. By rule 15 the appellant is also required to file a brief containing a short and clear statement of the case, showing, first, the form of the action; second, the nature of the pleadings sufficiently to show what the issues were and to present any question subject to review arising on them; third, in cases depending upon the evidence, the leading facts which the evidence proved or tended to prove, with appropriate references to the abstract; fourth, how the issues were decided and what the judgment was; and fifth, the errors relied upon for reversal. A substantial compliance with these rules is essential to the orderly disposition of the business of the court. It is not the duty of the court to search in the record for the matters material to the disposition of the contested issues, but it is the duty of the attorney to prepare such matters so as to present clearly and in an orderly manner for the consideration of this court the questions which were presented in the trial court. The rules of court require parties bringing causes to this court to furnish an abstract of the record, properly indexed, so complete as to fully present every error relied upon and sufficient for the determination of the case without an examination of the written record. The court will not search the record to find reasons for reversing a judgment.Inman v. Miller, 234 Ill. 356; Gay v. City of Chicago, 228 id. 310; Hickox v. City of Springfield, 208 id. 28; Traeger v.Mutual Building Ass'n, 189 id. 314; Gibler v. City of Mattoon, 167 id. 18.
The abstract of the appellants does not comply with the rules. It is not sufficient to show the existence of the errors alleged in the assignment of errors, or even to show the entry of the judgment of confirmation which is sought to be reviewed. For this reason the judgment is affirmed.
Judgment affirmed. *Page 347